Citation Nr: 0014495	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including anxiety neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the knees.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
November 1945, and was a former prisoner of war (POW) from 
September 1944 through April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision, in pertinent 
part, denied the appellant's claims for service connection 
for: (1) hypertension; 
(2) anxiety; and (3) traumatic arthritis of the knees.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal pertaining to all three of these 
issues.  

In November 1999, the Board issued a decision that denied the 
appellant's claim for service connection for hypertension.  
The Board's November 1999 decision also remanded the issues 
of service connection for an acquired psychiatric disorder, 
including anxiety, and for traumatic arthritis of the knees, 
instructing the RO to readjudicate these issues in light of 
prior final decisions addressing both of these claims.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  In June 1986, the Board issued a decision denying service 
connection for an acquired psychiatric disorder.

2.  Evidence associated with the record since the Board's 
June 1986 decision is not so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.

3.  In February 1989, the RO issued a rating decision that 
confirmed and continued the denial of the veteran's claim for 
service connection for traumatic arthritis of the knees.  The 
veteran was provided notice of that decision in March 1989.  
Although he was provided his appellate rights, he did not 
perfect his appeal of this decision.

4.  Evidence associated with the record since the February 
1989 rating decision is not so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the veteran's claim for service 
connection for traumatic arthritis of the knees.


CONCLUSIONS OF LAW

1.  The June 1986 decision of the Board denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the June 1986 Board decision 
denying service connection for an acquired psychiatric 
disorder is not new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The February 1989 rating decision of the RO denying 
service connection for traumatic arthritis of the knees is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the RO's February 1989 rating 
decision denying service connection for traumatic arthritis 
of the knees is not new and material, and the veteran's claim 
for service connection for traumatic arthritis of the knees 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
 
The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded, a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

Psychoses and arthritis may also be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Furthermore, post-
traumatic osteoarthritis is presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent at any time following active service if the 
veteran is a former prisoner of war (POW), and was interned 
or detained for not less than 30 days. 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (1999).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If the newly presented evidence is not 
"new," the claim to reopen fails on that basis and no 
further analysis of the evidence is required.  Similarly, if 
"new" evidence is not "material," in the sense that does 
not bear directly and substantially upon the specific matter 
under consideration and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156 (1999).

Second, if new and material evidence has been presented, it 
must be determined, immediately upon reopening the claim, 
whether the reopened claim is well grounded pursuant to 38 
U.S.C. § 5107(a) based upon all the evidence and presuming 
its credibility.  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the reopened claim is well grounded, VA 
may evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

II.  Analysis

Review of the appellant's claims herein require the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

I.  Acquired Psychiatric Disorder, Including Anxiety

In this case, the veteran's claim for service connection for 
an acquired psychiatric disorder was denied by the Board in a 
June 1986 decision, which found that the veteran failed to 
show evidence of having "ever suffered from an acquired 
psychiatric disorder."  See Board's Decision, p. 5, dated 
June 13, 1986.  The Board's June 1986 decision, therefore, 
relates to all three elements of a well-grounded claim for 
service connection.  (A claim for service connection for a 
disorder typically involves three issues or "elements":  
(1) a current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans v. Brown, 9 Vet App 273 (1996); 
Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)).  Accordingly, the 
issue at hand in this matter is whether the veteran incurred 
or aggravated an acquired psychiatric disorder during his 
active duty service or within the first post service year.  

During the development of his claim, the veteran has 
presented numerous statements in support of his claim to 
reopen.  This evidence includes his petition to reopen, dated 
in April 1997; Notice of Disagreement, dated in October 1997; 
and Substantive Appeal, VA Form 9, dated in September 1998.

After a thorough review of the veteran's various statements 
herein, the Board concludes that this additional evidence is 
merely cumulative of evidence previously considered. 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  Specifically, 
the veteran has merely restated his claim for entitled to 
service connection for an acquired psychiatric disorder.  In 
doing so, he has claimed eligibility for presumptive service 
connection for an acquired psychiatric disorder based upon 
his former POW status.  This claim, however, was previously 
considered by the Board at the time of its June 1986 
decision.  Thus, the Board concludes that the veteran's 
additional statements and pleadings herein are merely 
cumulative, and not new.  

The Board notes that while lay testimony and statements are 
competent to establish the occurrence of an injury, they are 
not competent to provide a medical diagnosis of the veteran's 
current disorder.  Thus, the veteran's statements herein are 
not material to the issue at hand in this matter, i.e. 
whether the veteran incurred or aggravated an acquired 
psychiatric disorder during his active duty service..  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of her medical 
history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  In this regard, the veteran's claim is 
lacking medical evidence of a currently diagnosed acquired 
psychiatric disorder.

The Board must now consider the post service medical evidence 
submitted by the veteran and/or obtained by the RO during the 
development of this appeal.  This evidence consists of 
numerous outpatient treatment reports, dated March 1987 to 
December 1998.  As this evidence was not in the veteran's 
claims file at the time of the Board's June 1986 decision, 
this evidence is new.  Therefore, the Board now considers 
whether the identified evidence is "material," in the sense 
of being relevant to and probative of the issue at hand in 
this case.  

After thoroughly reviewing the veteran's newly submitted post 
service medical evidence, the Board concludes that there 
remains no medical evidence of record indicating that the he 
currently has been diagnosed with an acquired psychiatric 
disorder.  Specifically, the veteran's most recent VA 
examination for mental disorders, performed in July 1997, 
concluded with an impression of no diagnosis.  On this 
report, the examining VA physician stated:

The veteran's C file, current outpatient 
records, and today's evaluation do not 
provide any history of significant 
psychiatric disorder related to his 
military or POW experience.  In as much 
as he has had contact with the VA 
Outpatient Clinic, at least for the past 
10-11 years, has been followed in a POW 
group, and during this time there has 
been no apparent need for psychiatric 
treatment.  Today's evaluation provides 
no additional information that would 
qualify for an appropriate psychiatric 
diagnosis.

The remaining newly submitted medical evidence of record is 
also silent as to a diagnosis of an acquired psychiatric 
disorder.  Accordingly, this evidence is not material to the 
issue at hand, and the veteran's claim for service connection 
for an acquired psychiatric disorder remains denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the Board's June 1986 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998). 

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim.  However, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim, but is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 

II.  Traumatic Arthritis of the Knees

The RO issued a rating decision in February 1989 that 
confirmed and continued a June 1987 RO denial of the 
veteran's claim for service connection for traumatic 
arthritis of the knees that was not appealed.  The veteran 
was notified of the February 1989 decision in March 1989.  He 
did not file an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

The specified basis for the disallowance of the veteran's 
claim for service connection for traumatic arthritis of the 
knees was that this condition was not shown by the evidence 
of record.  Although the evidence of record at that time 
revealed that the veteran had been diagnosed with 
degenerative changes in the knees, this condition was not 
shown to be traumatic in nature and was not shown to be 
related to his active duty service or entitled to presumptive 
service connection under 38 C.F.R. § 3.309.  The RO's rating 
decision, therefore, relates to the second and third elements 
of a well-grounded claim for service connection.  (A claim 
for service connection for a disorder typically involves 
three issues or "elements":  (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a causal nexus between the current disability and the 
disease or injury incurred or aggravated in service.  Evans 
v. Brown, 9 Vet App 273 (1996); Caluza v. Brown, 7 Vet. App 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)).  Accordingly, the "issue at hand" in this case is 
whether the veteran incurred or aggravated traumatic 
arthritis of the knees during his active duty service.  

During the development of his claim, the veteran submitted 
statements that he is entitled to service connection for 
traumatic arthritis of the knees.  After a thorough review of 
the veteran's various statements herein, the Board concludes 
that this additional evidence is merely cumulative of 
evidence previously considered.  In this regard, all of these 
statements essentially repeat the veteran's prior claim 
considered by the RO in its February 1989 decision.  
Therefore, the Board concludes that the veteran's statements 
herein are merely cumulative, and not new.  While lay 
testimony and statements are competent to establish the 
occurrence of an injury, they are not competent to provide a 
medical diagnosis of the veteran's condition during service, 
or the etiology of his current disorder.  

The Board must now consider the post service medical evidence 
submitted by the veteran and/or obtained by the RO during the 
development of this appeal.  A review of this additional 
evidence, dated March 1987 to December 1998, revealed 
treatment for a variety of conditions.  As this evidence was 
not in the veteran's claims file at the time of the RO's 
February 1989 rating decision, the Board concludes that this 
evidence is new.  Therefore, the Board now considers whether 
the identified evidence is "material," bearing directly and 
substantively upon the specific matter under consideration 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.  

After thoroughly reviewing the veteran's newly submitted post 
service medical evidence, the Board concludes that there 
remains no medical evidence of record indicating that the he 
currently has been diagnosed with traumatic arthritis of the 
knees.  There is also no evidence of record suggestive of a 
nexus between the veteran's current degenerative arthritis of 
the knees and his active duty service, including his time 
spent as a POW.  The report of a VA examination for joints, 
performed in July 1997, noted a diagnosis of severe 
degenerative arthritis of the right knee.  The VA examiner 
also noted that "I would not term this post-traumatic 
arthritis."  Accordingly, the veteran has not submitted any 
medical evidence material to the issue at hand, i.e., the 
incurrence or aggravation of traumatic arthritis of the knees 
during active duty service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the RO's February 1989 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's February 1989 decision denying service connection 
for traumatic arthritis of the knees remains final.  See 
Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims, but is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (1999).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, including anxiety, that benefit remains 
denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for entitlement 
to service connection for traumatic arthritis of the knees 
that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



